
	
		II
		110th CONGRESS
		2d Session
		S. 3722
		IN THE SENATE OF THE UNITED STATES
		
			December 8
			 (legislative day, November 20), 2008
			Mrs. Feinstein (for
			 herself and Mr. Bennett) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Rules and
			 Administration
		
		A BILL
		To amend the Help America Vote Act of 2002 to provide for
		  auditable, independent verification of ballots, to ensure the security of
		  voting systems, and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Bipartisan Electronic Voting
			 Reform Act of 2008.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Independent verification of ballots.
					Sec. 3. Audits.
					Sec. 4. Election security.
					Sec. 5. Testing and certification.
					Sec. 6. Research and development.
					Sec. 7. Reauthorization of requirements payments.
					Sec. 8. Technical guidelines development committee.
					Sec. 9. Prohibiting refusal to accept voter registration and
				absentee ballot applications and Federal write-in absentee ballots for failure
				to meet nonessential requirements.
					Sec. 10. Ballot layout design.
				
			2.Independent
			 verification of ballots
			(a)In
			 generalClause (i) of section 301(a)(1)(A) of the Help America
			 Vote Act of 2002 (42 U.S.C. 15481(a)(1)(A)(i)) is amended by inserting
			 and, in the case of any voting system other than a voting system which
			 uses paper ballots that are personally marked by the voter, in the manner
			 provided in paragraph (7), after (in a private and independent
			 manner.
			(b)Method of
			 verification for certain voting systems
				(1)In
			 generalSection 301(a) of the Help America Vote Act of 2002 (42
			 U.S.C. 15481(a)) is amended by adding at the end the following new
			 paragraph:
					
						(7)Method of
				independent verificationIn order to meet the requirements of
				paragraph (1)(A)(i) with respect to any voting system to which this paragraph
				applies:
							(A)In
				generalThe voting system shall provide for verification of the
				votes selected by the voter by a means that—
								(i)is independent of
				the device on which the vote is cast; and
								(ii)permits
				verification through the use of—
									(I)a paper
				record;
									(II)an electronic
				record;
									(III)an audio
				record;
									(IV)a video
				record;
									(V)a pictorial
				record; or
									(VI)another
				independently produced record.
									(B)Audit
				capacityThe final record used for independent verification under
				subparagraph (A) for each voter shall be auditable.
							(C)Accessibility
				for individuals with disabilities and language minoritiesAny
				method of independent verification under subparagraph (A) shall—
								(i)be accessible for
				individuals with disabilities, including nonvisual accessibility for the blind
				and visually impaired, in a manner that provides the same opportunity for
				access and participation (including privacy and independence) as for other
				voters; and
								(ii)provide
				alternative language accessibility pursuant to the requirements of section 203
				of the Voting Rights Act of 1965 (42 U.S.C. 1973aa–1a).
								(D)Voting systems
				to which this paragraph appliesThe requirements of this
				paragraph apply to any voting system other than—
								(i)a voting system
				which uses paper ballots that are personally marked by the voter; and
								(ii)a voting system
				purchased before January 1, 2009, in order to meet the requirements of
				paragraph (3)(B).
								(E)ClarificationFor
				purposes of this paragraph, a paper record which is produced by the device on
				which a vote is cast shall be considered independent of such
				device.
							.
				(2)Innovative
			 approaches to vote verification
					(A)RecommendationsSection
			 221 of such Act (42 U.S.C. 15361) is amended—
						(i)by
			 redesignating subsection (f) as subsection (g); and
						(ii)by
			 inserting after subsection (e) the following new subsection:
							
								(f)Innovative
				approaches to vote verification
									(1)Development of
				recommendationsThe Development Committee, with technical support
				provided by the National Institute of Standards and Technology under subsection
				(e), shall develop recommendations for the use of innovative approaches for the
				verification of votes under section 301(a)(7)(A)(ii).
									(2)ConsiderationsIn
				developing recommendations under this subsection, the Development Committee may
				consider—
										(A)best scientific
				practices and technical knowledge; and
										(B)the results of
				any development, testing, or analysis conducted under a grant made under
				section 248 or 249.
										(3)Deadline for
				initial set of recommendationsThe Development Committee shall
				provide its first set of recommendations under this subsection to the Executive
				Director of the Commission not later than 2 years after the date of enactment
				of the Bipartisan Electronic Voting Reform
				Act of 2008.
									(4)Annual
				reportsNot later than 1 year after such date of enactment, and
				annually thereafter, the Commission shall submit a report to Congress on the
				process, progress, and the costs of implementation of innovative approaches for
				the verification of votes under section
				301(a)(7)(A)(ii).
									.
						(B)Process for
			 adoptionSection 222(b)(1) of such Act (42 U.S.C. 15362(b)(1)) is
			 amended by inserting , including any recommendations provided by the
			 Technical Guidelines Development Committee under section 221(f) before
			 the period at the end.
					(c)Effective
			 dateSubsection (d) of section 301 of such Act (42 U.S.C.
			 15481(d)) is amended—
				(1)by striking
			 Each State and inserting the following:
					
						(1)In
				generalExcept as provided in paragraph (2), each
				State
						;
				and
				(2)by adding at the
			 end the following new paragraph:
					
						(2)Independent
				verification provisions
							(A)In
				generalEach State and jurisdiction shall be required to comply
				with the requirements of paragraph (7) of subsection (a) on and after January
				1, 2013.
							(B)WaiverIn
				the case of a State or jurisdiction which is granted a waiver by the Election
				Assistance Commission pursuant to this subparagraph, subparagraph (A) shall be
				applied by substituting 2015 for
				2013.
							.
				3.Audits
			(a)PurposeThe
			 purposes of this section are—
				(1)to ensure that
			 each certificate of election awarded under State law is justified by the vote
			 totals;
				(2)to ensure that,
			 even in elections where the results are not close, individual votes are counted
			 correctly; and
				(3)to provide
			 information to election officials for the improvement of election processes and
			 technologies.
				(b)Mandatory
			 audits
				(1)In
			 generalSubtitle A of title III of the Help America Vote Act of
			 2002 (42 U.S.C. 15481 et seq.) is amended by redesignating sections 304 and 305
			 as sections 305 and 306, respectively, and by inserting after section 303 the
			 following new section:
					
						304.Election
				audits
							(a)Audits
								(1)In
				generalWith respect to each election for Federal office, each
				State shall conduct an audit.
								(2)Public
				participationEach audit under this section shall be conducted in
				a public and transparent manner.
								(3)Audit
				reports
									(A)State
				submission of reportEach State shall submit to the Commission a
				report, in such form as provided by the Commission, on the results of the audit
				conducted under this section.
									(B)PublicationThe
				Commission shall publish each report submitted under subparagraph (A) upon
				receipt.
									(b)Effective
				dateEach State shall be
				required to comply with the requirements of this section on and after the date
				such State is required to comply with the requirements under section
				301(a)(7).
							.
				(2)Availability of
			 enforcement under Help America Vote Act of 2002Section 401 of
			 such Act (42 U.S.C. 15511) is amended by striking and 303 and
			 inserting 303, and 304.
				(3)Clerical
			 amendmentThe table of contents of the Help America Vote Act of
			 2002 is amended by striking the items relating to sections 304 and 305 and
			 inserting the following:
					
						
							Sec. 304. Election audits.
							Sec. 305. Minimum
				requirements.
							Sec. 306. Methods of
				implementation left to discretion of
				State.
						
						.
				(c)Requirements
			 for State plansSection 254(a) of the Help America Vote Act of
			 2002 (42 U.S.C. 15404(a)) is amended by adding at the end the following new
			 paragraph:
				
					(14)A description of
				the audit procedures that will be used by the State for the purpose of
				conducting audits under section
				304(a).
					.
			(d)Model audit
			 guidelines
				(1)In
			 generalSubtitle A of title II of the Help America Vote Act of
			 2002 (42 U.S.C. 15321 et seq.) is amended by adding at the end the following
			 new part:
					
						4Model audit guidelines.
							223.Audit
				guidelines development task force
								(a)EstablishmentThe Commission shall establish an Audit
				Guidelines Development Task Force (hereafter in this part referred to as the
				Task Force).
								(b)Membership
									(1)In
				generalThe Task Force shall be composed of individuals who are
				experts in such fields as election audits, physical security of ballots,
				recounts, computer technology, and election management. The composition of the
				Task Force shall (to the extent possible) reflect the demographic composition
				of the voting age population of the United States.
									(2)ConsultationThe
				Commission shall consult with the Director of the National Institute of
				Standards and Technology on—
										(A)the composition
				of the Task Force; and
										(B)the appointment
				of members to the Task Force.
										(c)Duties
									(1)In
				generalThe Task Force shall
				assist the Commission in developing model audit guidelines for administrative
				and procedural practices to ensure efficient, transparent, and accurate audits
				of Federal elections. Such guidelines shall include best practices with respect
				to auditing Federal elections using the following independently verified
				records under section 301(a)(7):
										(A)Paper
				records.
										(B)Electronic
				records.
										(C)Audio
				records.
										(D)Video
				records.
										(E)Pictorial
				records.
										(F)Other
				independently produced records.
										(2)Deadline for
				initial set of recommendationsThe Task Force shall provide its
				first set of recommendations under this section to the Executive Director of
				the Commission not later than 1 year after the Task Force is
				established.
									(d)ConsiderationsIn
				developing the model audit guidelines under subsection (c), the Task Force
				shall consider—
									(1)the time, place,
				and manner for conducting audits;
									(2)processes for
				completing manual audits of independently verified records under section
				301(a)(7) comparing such records with vote tallies;
									(3)the cost and
				burden on local election officials of conducting an audit;
									(4)the personnel and
				management requirements of conducting audits;
									(5)recommended
				protocols for auditing the security of elections, including chain of custody
				protocols, the maintenance, security, and accuracy of voter registration lists,
				and other procedures; and
									(6)the interaction
				of audits with State laws, including laws pertaining to recounts.
									(e)Publication of
				reportThe Task Force shall
				make its recommendations to the Commission public upon delivering them to the
				Commission.
								224.Process for
				adoptionThe Commission shall
				provide for publication of the recommendations from the Task Force, an
				opportunity for public comment on the proposed model audit guidelines, and an
				opportunity for a public hearing on the record. Final model audit guidelines
				shall be adopted by the Commission after a majority vote of the members of the
				Commission.
							.
				(2)Technical
			 amendmentSection 202 of such Act (42 U.S.C. 15322) is amended by
			 striking and at the end of paragraph (5), by striking the period
			 at the end of paragraph (6) and inserting ; and, and by adding
			 at the end the following new paragraph:
					
						(7)carrying out the
				duties described in part 4 (relating to the adoption of model audit
				guidelines), including the maintenance of a clearinghouse of information on the
				experiences of State and local governments in implementing the guidelines and
				in conducting audits in
				general.
						.
				(3)Clerical
			 amendmentThe table of contents of such Act is amended by
			 inserting after the item relating to section 222 the following:
					
						
							Part 4—Model audit guidelines
							Sec. 223. Audit Guidelines Development
				Task Force.
							Sec. 224. Process for
				adoption.
						
						.
				4.Election
			 security
			(a)Chain of
			 custody protocols and disclosure
				(1)In
			 generalSection 301(a) of the Help America Vote Act of 2002
			 (42 U.S.C.
			 15481(a)), as amended by section 2(a), is amended by adding at
			 the end the following new paragraphs:
					
						(8)Chain of custody
				protocols
							(A)In
				generalNo voting system may be used in an election for Federal
				office unless the chain of custody for the handling of all voting systems,
				technologies, and other innovations used in connection with voting systems for
				independent verification and for other voting processes and purposes (including
				ballots and independently verified records under section 301(a)(7)) is
				documented by State election officials, under standards developed by the State,
				and made available to the Commission upon request.
							(B)Consideration
				of relevant guidanceThe Commission shall encourage States to
				take into consideration any relevant voluntary guidance adopted by the
				Commission under subtitle B in developing standards under subparagraph
				(A).
							(9)Disclosure
							(A)Disclosure of
				election-dedicated softwareNo voting system used in an election
				for Federal office shall at any time contain or use any software unless the
				State using such voting system discloses a State-certified copy of the software
				(including executable code and source code) to the Commission. The software
				shall be disclosed in a form and manner prescribed by the Commission, except
				that, in the case of software additions or patches which are necessary for the
				secure and proper functioning of the voting system and the disclosure of which
				cannot be made in adequate time prior to the election, such disclosure shall be
				made in a reasonable period of time after the election.
							(B)Storage of
				softwareThe Commission shall
				provide for the storage of software disclosed under this paragraph.
							(C)Use of
				informationSoftware disclosed to the Commission under this
				paragraph may only be provided to—
								(i)the National
				Institute of Standards and Technology; and
								(ii)the Voting
				System Software Review Committee established under subparagraph (D), for
				purposes of conducting reviews under such subparagraph.
								(D)Voting System
				Software Review Committee
								(i)EstablishmentThe
				National Institute of Standards and Technology shall establish a Voting System
				Software Review Committee (hereinafter in this subparagraph referred to as the
				committee), which shall review voting system software that has
				not been certified by the Commission under section 231.
								(ii)MembersThe
				committee shall be composed of members appointed by the Director of the
				National Institute of Standards and Technology, in consultation with the
				Commission, from among academic and industry experts.
								(iii)VacanciesA
				vacancy on the committee—
									(I)shall not affect
				the powers of the committee; and
									(II)shall be filled
				in the same manner as the original appointment was made.
									(iv)AppointmentMembers
				of the committee shall be appointed as special Government employees for
				purposes of section 202(a) of title 18, United States Code.
								(v)Status as
				permanent committeeSection 14 of the Federal Advisory Committee
				Act (5 U.S.C. App. 2) shall not apply to the committee.
								(vi)Conduct of
				reviews
									(I)In
				generalThe committee shall review voting system software that
				has not been certified by the Commission under section 231 (and the voting
				system which contains such software, if provided) upon request by—
										(aa)the chief State
				election official of a State; or
										(bb)the
				Commission.
										(II)Scope of
				reviewThe review conducted under subclause (I) shall be
				sufficient to address any issues raised by the chief State election official or
				the Commission, as applicable.
									(III)Access to
				informationThe Commission shall provide software disclosed by
				States under subparagraph (A) to the National Institute of Standards and
				Technology and, upon request by the committee, to the committee. The committee
				may request and use such software solely for purposes of conducting reviews
				under this subparagraph. The committee may, through the National Institute of
				Standards and Technology, request that a State provide the committee with
				access to voting system hardware as necessary for purposes of conducting such
				reviews.
									(IV)Petition for
				reviewsThe committee may petition the Commission to request a
				review under subclause (I)(bb).
									(vii)Reports
									(I)In
				generalThe committee shall submit a report to the Commission and
				to the National Institute of Standards and Technology containing the results of
				any review conducted under this subparagraph, including the findings of the
				committee with respect to the issues raised by the chief State election
				official or the Commission, as applicable.
									(II)PublicationThe
				National Institute of Standards and Technology shall publish each report
				submitted under subclause (I), together with any comments of the National
				Institute of Standards and Technology with respect to the findings in each such
				report.
									(viii)Compensation
				of members
									(I)Non-federal
				employeesA member of the committee who is not an officer or
				employee of the Federal Government may be compensated at a rate equal to the
				daily equivalent of the annual rate of basic pay prescribed for level IV of the
				Executive Schedule under section 5315 of title 5, United States Code, for each
				day (including travel time) during which the member is engaged in the
				performance of the duties of the committee.
									(II)Federal
				employeesA member of the committee who is an officer or employee
				of the Federal Government shall serve without compensation in addition to the
				compensation received for the services of the member as an officer or employee
				of the Federal Government.
									(ix)Travel
				expensesA member of the committee shall be allowed travel
				expenses, including per diem in lieu of subsistence, at rates authorized for an
				employee of an agency under subchapter I of chapter 57 of title 5, United
				States Code, while away from the home or regular place of business of the
				member in the performance of the duties of the committee.
								(x)Experts and
				consultantsThe National Institute of Standards and Technology
				may procure temporary and intermittent services under section 3109(b) of title
				5, United States Code, on behalf of the committee.
								(E)Protection of
				software provided through disclosureAny recipient of software
				disclosed under this paragraph—
								(i)shall not
				compromise the integrity of the software;
								(ii)shall not
				disclose any trade secrets or other confidential commercial information with
				respect to the software; and
								(iii)shall not
				violate any intellectual property rights in the
				software.
								.
				(2)Conforming
			 amendmentSection 301(d)(2)(A) of such Act, as added by section
			 2(c), is amended by striking paragraph (7) and inserting
			 paragraphs (7), (8), and (9).
				(b)Minimum
			 standards To ensure integrity of voting process and education and training of
			 poll workersSection 254(a) of such Act (42 U.S.C. 15404(a)), as
			 amended by section 3(c), is amended by adding at the end the following new
			 paragraph:
				
					(15)How the State
				will establish minimum standards with respect to—
						(A)ensuring the
				integrity of the voting process at the polling place on Election Day (which may
				include standards with respect to chain of custody, parallel testing of voting
				systems, routine inspections of polling places for the use of appropriate
				polling procedures, and other processes); and
						(B)the education and
				training of poll workers (which may include standards with respect to Federal
				and State law requirements, voting systems, the provision of contact
				information, and other
				processes).
						.
			(c)Contingency
			 plansSection 254(a) of such Act (42 U.S.C. 15404(a)), as amended
			 by subsection (b), is amended by adding at the end the following new
			 paragraph:
				
					(16)How the State
				will provide for contingency plans in the event of voting system failures and
				other events, such as national or State emergencies, that may impact the
				results of an election for Federal office, including—
						(A)how the State
				will ensure the integrity of the voting process on election day—
							(i)at the polling
				place (which may include the use of emergency ballots by means of a paper
				record, an electronic record, an audio record, a video record, a pictorial
				record, or another independently produced record); and
							(ii)at any place
				other than the polling place;
							(B)if the State
				provides for the use of emergency paper ballots, how the State will comply with
				the accessibility requirements for individuals with disabilities under section
				301(a)(3)(A) and the alternative language accessibility requirements under
				section 301(a)(4); and
						(C)the selection of
				polling locations that are best able to manage voting system failures and other
				events that may impact the
				election.
						.
			(d)Voluntary
			 voting system guidelinesSection 222 of such Act (42 U.S.C.
			 15362) is amended by adding at the end the following new subsection:
				
					(f)GuidelinesThe
				voluntary voting system guidelines referred to in this Act shall be the most
				recent version of the guidelines adopted by the Commission under subsection (d)
				after the guidelines effective in
				2007.
					.
			5.Testing and
			 certification
			(a)In
			 generalSection 231(b) of the Help America Vote Act of 2002
			 (42 U.S.C.
			 15371(b)) is amended by adding at the end the following new
			 paragraphs:
				
					(3)Prohibiting
				conflicts of interest and ensuring testing independence
						(A)Prohibiting
				conflicts of interest
							(i)In
				generalA laboratory may not be accredited by the Commission for
				purposes of this section unless—
								(I)the laboratory
				certifies that the only compensation it receives for the testing carried out in
				connection with the certification, decertification, and recertification of the
				manufacturer’s voting system hardware and software is the payment made from the
				Election Assistance Commission Voting System Testing Revolving Fund under
				paragraph (4);
								(II)the laboratory
				meets such standards as the Commission shall establish (after notice and
				opportunity for public comment) to prevent the existence or appearance of any
				conflict of interest in the testing carried out by the laboratory under this
				section, including standards to ensure that the laboratory does not have a
				financial interest in the manufacture, sale, and distribution of voting system
				hardware and software, and is sufficiently independent from other persons with
				such an interest;
								(III)the laboratory certifies that it will
				permit an expert designated by the Commission to observe any testing the
				laboratory carries out under this section; and
								(IV)the laboratory,
				upon completion of any testing carried out under this section, discloses the
				test protocols, results, and all communication between the laboratory and the
				manufacturer to the Commission.
								(ii)Availability of
				resultsUpon receipt of information under clause (i), the
				Commission shall make the information available promptly to election officials
				and the public. The Commission shall ensure such disclosure does not include
				any trade secrets or confidential information and does not violate intellectual
				property rights.
							(iii)Additional
				requirementsThe Commission may establish—
								(I)requirements for
				the governance of accredited laboratories; and
								(II)such additional
				requirements as the Commission determines are necessary to improve the ethical,
				effective, and independent testing of voting system hardware and software under
				this section.
								(B)Testing
				independenceThe Commission shall establish procedures to ensure
				that all testing of voting system hardware and software under this section by
				accredited laboratories is conducted in a manner that is independent from the
				influence and control of the manufacturer of such hardware or software.
						(4)Establishment of
				a revolving fund to provide for the independent testing of voting systems by
				the commission
						(A)In
				generalThere is hereby established in the treasury of the United
				States a revolving fund, to be known as the Election Assistance
				Commission Voting System Testing Revolving Fund (hereinafter in this
				paragraph referred to as the Fund), consisting of—
							(i)such amounts as
				are collected pursuant to subparagraph (B); and
							(ii)such amounts as
				are appropriated to the Fund pursuant to the authorization under subparagraph
				(F).
							(B)Collection of
				fees
							(i)In
				generalThe Commission shall establish fees for testing carried
				out in connection with the certification, decertification, and recertification
				of voting system hardware and software under this section.
							(ii)Determination
				of fee amountThe amount of the fee established under clause (i)
				shall be equal to the sum of—
								(I)the costs to an
				accredited laboratory of conducting the testing of such hardware or software
				(as estimated by the Commission); and
								(II)an appropriate
				percentage of the costs of the Commission which are associated with
				administering, overseeing, and operating the Fund (as determined by the
				Commission).
								(C)Use of
				fundsAmounts in the Fund may be used for the following
				purposes:
							(i)To provide
				payments to accredited laboratories for the testing of voting system hardware
				and software by such laboratories in connection with the certification,
				decertification, and recertification of the hardware and software under this
				section.
							(ii)To administer,
				oversee, and operate the Fund, except such amounts may not be used for the
				hiring or payment of personnel.
							(iii)To return any
				unused portion of fees collected under subparagraph (B) in the case where such
				fees exceeded the actual costs of the testing conducted or an appropriate
				percentage of the actual costs associated with administering, overseeing, and
				operating the Fund.
							(D)Availability of
				fundsAmounts in the Fund shall be available to the Commission
				without fiscal year limitation.
						(E)Annual report
				to congressNot later than June 30 of each year (beginning with
				2010), the Commission shall submit to Congress a report on the Fund established
				under this paragraph. Such report shall include the following
				information:
							(i)During the
				preceding calendar year, the number of instances where voting system hardware
				and software was—
								(I)submitted to an
				accredited laboratory for testing under this section;
								(II)tested by each
				accredited laboratory under this section; and
								(III)certified,
				decertified, or recertified by an accredited laboratory as a result of such
				testing.
								(ii)The balance
				remaining in the Fund on September 30 of the preceding fiscal year.
							(iii)The total
				amount of fees collected under subparagraph (B) during the preceding fiscal
				year.
							(iv)The total amount
				disbursed from the Fund during the preceding fiscal year.
							(v)A
				description of how fees collected under subparagraph (B) were used during the
				preceding fiscal year.
							(F)Authorization
				of appropriations
							(i)In
				generalThere are authorized to be appropriated such sums as are
				necessary to carry out this paragraph.
							(ii)Availability
				of fundsAny amounts appropriated pursuant to the authority of
				clause (i) shall remain available without fiscal year limitation until
				expended.
							(5)Dissemination of
				additional information on accredited laboratories
						(A)Information on
				testingThe Commission shall
				disseminate to the public the identification of the laboratory which carried
				out the testing.
						(B)Laboratories
				with accreditation revoked or suspendedIf the Commission
				revokes, terminates, or suspends the accreditation of a laboratory under this
				section, or if the Commission has credible evidence of significant security
				failures at accredited laboratories, the Commission shall promptly notify
				Congress, the chief State election official of each State, and the
				public.
						(6)GAO
				audits
						(A)In
				generalThe Comptroller General of the United States (in this
				paragraph referred to as the Comptroller General) shall conduct
				audits of—
							(i)the process for
				testing voting system hardware and software under this section; and
							(ii)the Election
				Assistance Commission Voting System Testing Revolving Fund established under
				paragraph (4).
							(B)ReportsThe
				Comptroller General shall submit reports to Congress containing the results of
				each audit conducted under subparagraph
				(A).
						.
			(b)Conforming
			 amendmentsSection 231 of such Act (42 U.S.C. 15371)
			 is further amended—
				(1)in subsection
			 (a)(1), by striking testing, certification, and all that follows
			 and inserting the following: testing of voting system hardware and
			 software by accredited laboratories in connection with the certification,
			 decertification, and recertification of the hardware and software for purposes
			 of this Act.;
				(2)in subsection
			 (a)(2), by striking testing, certification, and all that follows
			 and inserting the following: testing of its voting system hardware and
			 software by the laboratories accredited by the Commission under this section in
			 connection with certifying, decertifying, and recertifying such
			 hardware.;
				(3)in subsection
			 (b)(1), by striking testing, certification, decertification, and
			 recertification and inserting testing; and
				(4)by striking
			 subsection (d).
				(c)Deadline for
			 establishment of standards and procedures and escrow account
				(1)In
			 generalThe Election Assistance Commission shall establish the
			 standards described in section 231(b)(3)(A) of the Help America Vote Act of
			 2002, the procedures described in section 231(b)(3)(B) of such Act, and the
			 Election Assistance Commission Voting System Testing Revolving Fund under
			 section 231(b)(4) of such Act (as added by subsection (a)) not later than 12
			 months after the date of the enactment of this Act. Until such time as the
			 Commission establishes such standards, procedures, and Fund, the accreditation
			 of laboratories and the procedure for testing of voting system hardware and
			 software used as of the date of the enactment of this Act shall remain in
			 effect.
				(2)ClarificationThe
			 amendments made by this section shall not apply to any voting system hardware
			 or software submitted for testing under section 231 of the Help America Vote
			 Act of 2002 (42 U.S.C. 15371) prior to the date on which the Secretary
			 establishes such standards, procedures, and Fund.
				6.Research and
			 development
			(a)Grants for the
			 development and testing of new voting systems, technologies, and
			 innovations
				(1)In
			 generalSubtitle C of title II of the Help America Vote Act of
			 2002 (42 U.S.C. 15321 et seq.) is amended by adding at the end the following
			 new section:
					
						248.Grants for the
				development and testing of new voting systems, technologies, and
				innovations
							(a)In
				generalThe Commission shall,
				in consultation with the National Institute of Standards and Technology, make
				grants to qualified academic and research institutions for the development and
				testing of new voting systems, technologies, and innovations for purposes of
				meeting the independent verification requirements under section
				301(a)(7).
							(b)EligibilityAn academic and research institution is
				eligible to receive a grant under this section if it submits an application to
				the Commission at such time, in such form, and containing such information and
				certifications as the Commission may require.
							(c)Peer review
				prior to conduct of grant activitiesThe Commission shall conduct
				peer review of any activities proposed to be conducted under a grant made under
				this section prior to the conduct of such activities.
							(d)Applicability
				of regulations governing patent rights in inventions made with Federal
				assistanceAny invention made by the recipient of a grant under
				this section using funds provided under this section shall be subject to
				chapter 18 of title 35, United States Code (relating to patent rights in
				inventions made with Federal assistance).
							(e)Report
								(1)In
				generalEach academic and
				research institution which receives a grant under this section shall submit to
				the Commission a report describing the activities carried out with the funds
				provided under the grant.
								(2)DeadlineAn academic and research institution shall
				submit a report required under paragraph (1) not later than 6 months after the
				end of the fiscal year for which the entity received the grant which is the
				subject of the report.
								(f)Authorization
				of appropriations
								(1)In
				generalThere are authorized to be appropriated for grants under
				this section $15,000,000 for fiscal year 2009 and such sums as may be necessary
				for succeeding fiscal years.
								(2)Availability of
				fundsAmounts appropriated pursuant to the authorization under
				this subsection shall remain available, without fiscal year limitation, until
				expended.
								.
				(2)Clerical
			 amendmentThe table of contents of such Act is amended by
			 inserting after the item relating to section 247 the following new item:
					
						
							Sec. 248. Grants for the development and testing of new voting
				systems, technologies, and
				innovations.
						
						.
				(b)Pilot program
			 for testing and analyzing the performance of new voting systems, technologies,
			 and innovations
				(1)In
			 generalSubtitle C of title II of the Help America Vote Act of
			 2002 (42 U.S.C. 15321 et seq.), as amended by subsection (a), is amended by
			 adding at the end the following new section:
					
						249.Pilot program
				for testing and analyzing the performance of new voting systems, technologies,
				and innovations
							(a)In
				generalThe Commission shall,
				in consultation with the National Institute of Standards and Technology, make
				grants to carry out pilot programs under which new voting systems,
				technologies, and other innovations are tested and the performance of such
				systems, technologies, and innovations is evaluated with respect to the
				independent verification requirements under section 301(a)(7).
							(b)EligibilityAn entity is eligible to receive a grant
				under this part if it submits an application to the Commission at such time, in
				such form, and containing such information and certifications as the Commission
				may require.
							(c)Peer review
				prior to conduct of grant activitiesThe Commission shall conduct
				peer review of any activities proposed to be conducted under a grant made under
				this section prior to the conduct of such activities.
							(d)Applicability
				of regulations governing patent rights in inventions made with Federal
				assistanceAny invention made by the recipient of a grant under
				this section using funds provided under this section shall be subject to
				chapter 18 of title 35, United States Code (relating to patent rights in
				inventions made with Federal assistance).
							(e)Report
								(1)In
				generalEach entity which
				receives a grant under this section shall submit to the Commission a report
				describing the activities carried out with the funds provided under the
				grant.
								(2)DeadlineAn entity shall submit a report required
				under paragraph (1) not later than 6 months after the end of the fiscal year
				for which the entity received the grant which is the subject of the
				report.
								(f)Authorization
				of appropriations
								(1)In
				generalThere are authorized to be appropriated for grants under
				this section $15,000,000 for fiscal year 2009 and such sums as may be necessary
				for succeeding fiscal years.
								(2)Availability of
				fundsAmounts appropriated pursuant to the authorization under
				this subsection shall remain available, without fiscal year limitation, until
				expended.
								.
				(2)Clerical
			 amendmentThe table of contents for such Act, as amended by
			 subsection (a), is amended by inserting after the item relating to section 248
			 the following new item:
					
						
							Sec. 249. Pilot program for testing and analyzing the
				performance of new voting systems, technologies, and
				innovations.
						
						.
				7.Reauthorization
			 of requirements payments
			(a)Task force on
			 requirements payment amounts
				(1)In
			 generalPart 1 of subtitle D of such Act (42 U.S.C. 15401 et
			 seq.) is amended by adding at the end the following new section:
					
						259.Task force on
				requirements payments
							(a)EstablishmentThe
				Commission shall establish a task force to study and develop recommendations
				regarding the appropriate level of funding for requirements payments under this
				part (hereafter in this part referred to as the Task
				Force).
							(b)MembershipThe
				Task Force shall be composed of members selected by the Commission, in
				consultation with the Technical Guidelines Development Committee, the Standards
				Board, and the Board of Advisors.
							(c)ReportsThe
				Task Force shall submit, not less frequently than annually, to the Committee on
				Rules and Administration of the Senate and the Committee on House
				Administration of the House of Representatives reports on the recommendations
				developed under subsection
				(a).
							.
				(2)Clerical
			 amendmentThe table of contents for such Act is amended by
			 inserting after the item relating to section 258 the following new item:
					
						
							Sec. 259. Task force on requirements
				payments.
						
						.
				(b)Sense of the
			 Senate relating to amounts appropriated for requirements
			 paymentsIt is the sense of the Senate that in appropriating
			 amounts to fund requirements payments under part 1 of subtitle D of title II of
			 the Help America Vote Act of 2002 (42 U.S.C. 15401 et seq.), Congress
			 should—
				(1)appropriate
			 amounts sufficient to ensure that States and jurisdictions are able to meet the
			 requirements of title III of such Act (42 U.S.C. 15481 et seq.); and
				(2)take into
			 consideration the funding levels recommended by the task force on requirements
			 payments under section 259 of such Act (as added by subsection (a)).
				(c)ReauthorizationSection
			 257(a) of the Help America Vote Act of 2002 (42 U.S.C. 15407(a)) is amended by
			 adding at the end the following new paragraph:
				
					(4)For fiscal year
				2010 and each year thereafter, such sums as may be
				necessary.
					.
			(d)ReportsSection
			 258 of such Act (42 U.S.C. 15408) is amended—
				(1)by striking
			 Not later and inserting the following:
					
						(a)In
				generalNot later
						;
				and
				(2)by adding at the
			 end the following new subsections:
					
						(b)Model
				reportsThe Commission shall develop a model expenditure and
				receipts report for use by States in filing reports under this section.
						(c)Reports to
				CongressThe Commission shall submit to the Committee on Rules of
				the Senate and the Committee on House Administration of the House of
				Representatives an annual report summarizing the expenditures, receipts, and
				activities reported by each State under subsection
				(a).
						.
				8.Technical
			 guidelines development committeeSection 221(c)(1) of the Help America Vote
			 Act of 2002 (42 U.S.C. 15361(c)(1)) is amended—
			(1)in the matter preceding subparagraph (A),
			 by striking 14 and inserting 16;
			(2)by redesignating subparagraph (E) as
			 subparagraph (G); and
			(3)by inserting after subparagraph (D) the
			 following new subparagraphs:
				
					(E)A representative of the voting system
				manufacturing industry.
					(F)A representative of the voting system
				accessibility and usability
				sector.
					.
			9.Prohibiting
			 refusal to accept voter registration and absentee ballot applications and
			 Federal write-in absentee ballots for failure to meet nonessential
			 requirements
			(a)Voter
			 Registration and Absentee Ballot ApplicationsSection 102 of the
			 Uniformed and Overseas Citizens Absentee Voting Act (42 U.S.C. 1973ff–1) is
			 amended by adding at the end the following new subsection:
				
					(e)Prohibiting
				Refusal To Accept Applications for Failure To Meet Nonessential
				RequirementsA State shall accept and process any otherwise valid
				voter registration application or absentee ballot application (including the
				official post card form prescribed under section 101) submitted in any manner
				by an absent uniformed services voter or overseas voter that contains the
				information required on the official post card form prescribed under section
				101 (other than information which the Presidential designee, in consultation
				with the Election Assistance Commission, determines, under regulations
				promulgated by the Presidential designee, is not clearly necessary to prevent
				fraud in the conduct of
				elections).
					.
			(b)Federal
			 Write-In Absentee BallotSection 103 of such Act (42 U.S.C.
			 1973ff–2) is amended—
				(1)by redesignating
			 subsection (f) as subsection (g); and
				(2)by inserting
			 after subsection (e) the following new subsection:
					
						(f)Prohibiting
				Refusal To Accept Ballot for Failure To Meet Nonessential
				RequirementsA State shall accept and process any otherwise valid
				Federal write-in absentee ballot submitted in any manner by an absent uniformed
				services voter or overseas voter that contains the information required to be
				submitted with such ballot by the Presidential designee (other than information
				which the Presidential designee, in consultation with the Election Assistance
				Commission, determines, under regulations promulgated by the Presidential
				designee, is not clearly necessary to prevent fraud in the conduct of
				elections).
						.
				10.Ballot layout
			 designSection 254(a) of the
			 Help America Vote Act of 2002 (42 U.S.C. 15404(a)), as amended by section 4, is
			 amended by adding at the end the following new paragraph:
			
				(17)A description of
				the efforts the State will make to assist State and local election officials in
				improving ballot design, taking into consideration best practices, including
				best practices developed by the
				Commission.
				.
		
